Exhibit 10.3.5.1
ASSIGNMENT AND ASSUMPTION OF LEASE
     THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”) is made as of the
8th day of Dec, 2004, by and between MEDICAL OFFICE PROPERTIES, INC., a Maryland
corporation (formerly known as Healthcare Financial Partners REIT, Inc )
(“Assignor”), and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (“Assignee”).
WITNESSETH:
     WHEREAS, Chase Tower Associates, L.L.C. (“Landlord”), as landlord, and
Assignor, as tenant, are parties to an Office Lease Agreement dated as of
December 7, 2001, as amended by a First Amendment to Office Lease Agreement date
as of June 30, 2003 (the “Lease”), for certain premises (the “Premises”)
consisting of approximately 10,608 square feet of rentable area in the building
located at 4445 Willard Avenue, Chevy Chase, Maryland, as more particularly
described in the Lease; and
     WHEREAS, subject to Landlord’s consent, Assignee desires to acquire from
Assignor, all of Assignor’s right, title and interest in and to the Lease, and
Assignor desires to assign to Assignee, all of Assignor’s right, title and
interest in and to the Lease, pursuant to the terms and conditions hereinafter
set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, Assignor and Assignee agree as follows:
     1. Assignment by Assignor. Effective as of Jan 1, 2005 (the “Effective
Date”), Assignor does transfer, assign and convey to Assignee, its successors
and assigns, all of Assignor’s right, title and interest in and to the Lease.
     2. Assumption by Assignee. Effective as of the Effective Date, Assignee
does hereby for itself and its successors and assigns accept the assignment set
forth herein and expressly assumes and agrees to timely perform the obligations
and liabilities of Assignor under the Lease arising or accruing after the
Effective Date; provided, however, that as between Landlord and Assignor,
Assignor shall remain fully and primarily liable for the performance of all
obligations and liabilities of Assignor under the Lease arising or accruing
before or after the Effective Date (it being agreed that Landlord shall have the
right, but not the obligation, to seek performance of all obligations and
liabilities of the tenant under the Lease from Assignor prior to seeking such
performance from Assignee).
     3. Possession. Full and complete possession of the Property shall be
delivered to Assignee as of the Effective Date, and Assignee shall accept
possession of the Premises in their “as is” condition.
     4. Liability. Assignee shall defend, indemnify and hold harmless Assignor
from and against any and all claims, actions, damages, liability and expense in
connection with (a) any breach of the Lease by Assignee, or (b) loss of life,
personal injury and/or damage to property arising from or out of any occurrence
from and after the Effective

 



--------------------------------------------------------------------------------



 



Date in, upon or at the Premises, or (c) the occupancy or use by Assignee of the
premises or any part thereof from and after the Effective Date. Assignor shall
defend, indemnify and hold harmless Assignee from and against any and all claim,
actions, damages, liability and expense in connection with (a) any breach of the
Lease by Assignor, or (b) loss of life, personal injury and/or damage to
property arising from or out of any occurrence prior to the Effective Date in,
upon, or at the Premises, or (c)  the occupancy or use by Assignor of the
Premises or any part thereof. The obligations of Assignor and Assignee under
this Paragraph shall survive the expiration or earlier termination of the Lease.
     5.  Assignor’s Representations and Warranties. Assignor hereby represents
and warrants to Assignee as follows:
     (a) The Lease is in full force and effect, has not been modified,
supplemented, altered, amended, or otherwise changed, except as provided
otherwise in this Assignment;
     (b) The copy of the Lease attached hereto as Exhibit “A” is true, correct
and complete; and
     (c) Assignor is not currently in default of any of the terms of the Lease
and, further, is not aware that any event has occurred which, with the giving of
notice or the passage of time, or both, would result in a default by Assignor
under the Lease.
     6. Governing Law. This Assignment shall be governed by the laws of the
State of Maryland.
     7. Enforcement. In the event that the rights, duties and obligations
accruing to the parties under this Assignment shall become the subject of any
litigation, the prevailing party in such litigation shall be entitled to recover
from the other party all reasonable costs, expenses and attorneys’ fees.
     8. Brokers. Each party represents and warrants to the other that it has not
employed any broker in connection with this transaction, and each party agrees
to hold the other harmless from and against any breach of the foregoing
representation and warranty.
     9. Consent of Landlord. This Assignment is conditioned and contingent upon
Landlord consenting hereto by executing and delivering a counterpart of this
Assignment or a separate instrument signifying its consent. In the event
Landlord’s consent is not obtained within forty-five (45) days after the date
hereof, this Assignment shall automatically terminate and become null and void,
and neither Assignor nor Assignee shall have any further obligations or
liability hereunder.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment has been executed as of the day and
year first above written.

                      WITNESS:       ASSIGNOR:    
 
                                MEDICAL OFFICE PROPERTIES, INC.,
a Maryland corporation    
 
                    /s/ Theresa L. Conley       By:   /s/ Sean P. Murphy        
             
Print Name:
  Theresa L. Conley       Name:   Sean P. Murphy    
 
                   
 
          Title:   Executive Vice President    
 
                   
 
                    WITNESS:       ASSIGNEE:    
 
                                CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company    
 
                    /s/ Jackie Mathewson       By:   /s/ Pierrette N. Bradshaw  
                   
Print Name:
  Jackie Mathewson       Name:   Pierrette N. Bradshaw    
 
                   
 
          Title:   General Counsel    
 
                   

3



--------------------------------------------------------------------------------



 



Landlord hereby consents to the assignment of the Lease, as defined in the
foregoing Assignment and Assumption of Lease, by Medical Office Properties,
Inc., as Assignor, and CapitalSource Finance LLC, as Assignee, which consent
does not constitute concurrence by the Landlord with, or create any obligations
on the part of the Landlord under, any of the provisions of numbered paragraphs
3 through 8 of said Assignment and Assumption of Lease.

                  CHASE TOWER ASSOCIATES, L.L.C.,
a Delaware limited liability company    
 
                By:   JBG/CHASE TOWER INVESTORS, L.L.C.,
a Delaware limited liability company    
 
                    By:   JBG/BANNOCKBURN PARTNERS, L.L.C.,
a Delaware limited liability company,
its Managing Member
 
               
 
      By:   /s/ Benjamin R. Jacobs [SEAL]    
 
               
 
      Name:   Benjamin R. Jacobs    
 
               
 
      Title:   Managing Member    
 
               

4